                 Case 2:21-mj-30208-DUTY ECF No. 1, PageID.1 Filed 05/04/21 Page 1 of 6
AO 91 (Rev.      ) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District of Michigan

United States of America
   v.
                                                                                 Case: 2:21−mj−30208
                                                                        Case No. Assigned To : Unassigned
Brandon KIRK
                                                                                 Assign. Date : 5/4/2021
                                                                                 USA V. SEALED MATTER (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of              December 11, 2020              in the county of                Wayne      in the
       Eastern           District of       Michigan      , the defendant(s) violated:
                  Code Section                                          Offense Description

18 U.S.C. 922(g)(1)                                   Felon in possession of a firearm




         This criminal complaint is based on these facts:




     Continued on the attached sheet.
                                                                                         Complainant’s signature

                                                                     Special Agent Andrea Rossman - ATF
                                                                                          Printed name and title
Sworn to before me and signed in my presence



Date: May 4, 2021                                                                           Judge’s signature

City and state: Detroit, Michigan                                    Honorable Kimberly G. Altman, U.S. Magistrate Judge
                                                                                          Printed name and title
   Case 2:21-mj-30208-DUTY ECF No. 1, PageID.2 Filed 05/04/21 Page 2 of 6




                              AFFIDAVIT

     I, Andrea T. Rossman, being duly sworn, hereby depose and state

the following:

                 I. INTRODUCTION AND BACKGROUND

     1.    I am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF). I began my employment as a Special

Agent in March of 2014. I am assigned to Group III in the Detroit Field

Division. I have conducted or participated in numerous criminal

investigations including firearms offenses, illegal drug distribution,

arson, bank fraud, mortgage fraud, wire fraud, and organized

crime/criminal street gangs. I have specialized law enforcement training

from classes on digital intelligence, social media, and telephone

exploitation. I have a Bachelors Degree in Criminal Justice from

Michigan State University and a Masters Degree from the University of

Denver. I completed both the Criminal Investigator Training Program

and Special Agent Basic Training at the Federal Law Enforcement

Training Center.

     2.    This affidavit is based on my personal knowledge of this

investigation, including witness interviews, communications with others




                                     1
   Case 2:21-mj-30208-DUTY ECF No. 1, PageID.3 Filed 05/04/21 Page 3 of 6




who have personal knowledge of the events, and circumstances described

herein, and information gained through my training and experience. The

information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all information known

to law enforcement related to this investigation.

     3.    I   am    currently investigating Brandon         KIRK (DOB

XX/XX/1984) for being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1).

     4.    During this investigation, I reviewed data from the National

Crime Information Center (NCIC) which showed KIRK has been

convicted of the following felony offenses:

           a. April 8, 2013 – Felony Police Officer Assaulting / Resisting

               / Obstructing, 14th Circuit Court of Michigan.

           b. September 16, 2013 – Felony Operating While Intoxicated

               / Impaired, 3rd Offense, 14th Circuit Court of Michigan.

           c. November 3, 2015 – Felony Police Officer Assaulting /

               Resisting / Obstructing (2 Counts), 14th Circuit Court of

               Michigan.




                                     2
   Case 2:21-mj-30208-DUTY ECF No. 1, PageID.4 Filed 05/04/21 Page 4 of 6




           d. February 1, 2018 – Felony Operating While Intoxicated /

              Impaired, 3rd Offense, 14th Circuit Court of Michigan.

           e. May 10, 2018 – Operating While Intoxicated / Impaired, 3rd

              Offense, 14th Circuit Court of Michigan.

                         II. PROBABLE CAUSE

     5.    On December 11, 2020, at approximately 12:03 a.m., Detroit

Police Officers responded to 2520 Central Street in Detroit in the Eastern

District of Michigan after a 911 caller had reported that an African-

American male was shooting a firearm in the rear parking lot of the

apartment building at 2520 Central Street. When the officers arrived at

the location, they saw KIRK, an African-American male who generally

matched the description of the person shooting the weapon. The officers

told KIRK to keep his hands visible, and then KIRK threw an open gym

bag approximately five to ten feet away from himself before raising his

hands. Officers next placed KIRK in handcuffs.

     6.    A Detroit Police Sergeant arrived on scene. After observing a

firearm next to the open gym bag thrown by KIRK, the Sergeant informed

his fellow officers about the firearm. After the Sergeant made this




                                     3
   Case 2:21-mj-30208-DUTY ECF No. 1, PageID.5 Filed 05/04/21 Page 5 of 6




statement, one of the other officers heard KIRK state, “Yeah, yeah, you

got it.”

      7.   Officers recovered the firearm, which was a Hi-Point, Model

JHP, .45 Caliber pistol, Serial Number X4216671 with an attached laser.

The firearm was loaded with six live rounds, five (5) of which were Blazer

.45 Auto caliber brass ammunition and one (1) of which was a live round

of JAG .45 Auto caliber ammunition. From the rear of the apartment

building, near where the officers had first observed KIRK, officers also

located and recovered one (1) Blazer .45 Auto caliber brass spent shell

casing.

      8.   Officers also searched the gym bag thrown by KIRK, locating

a fifty-count box of Blazer .45 Auto caliber brass ammunition containing

44 of 50 live rounds, which would account for the five (5) live rounds of

Blazer .45 Auto caliber ammunition loaded into the Hi-Point, Model JHP,

.45 Caliber pistol, as well as the one (1) spent shell casing recovered by

officers at the rear of the apartment building. Officers also located a small

clear Ziploc bag containing what appeared to be                  marijuana.

Subsequently, KIRK was arrested and transported to the Detroit

Detention Center.




                                     4
   Case 2:21-mj-30208-DUTY ECF No. 1, PageID.6 Filed 05/04/21 Page 6 of 6




        9.       I have consulted with ATF Special Agent Joshua McLean, an

ATF Firearms Interstate Nexus expert, and he determined the above

described firearm was manufactured outside the state of Michigan, and

therefore the firearm has traveled in and affected interstate or foreign

commerce. He also determined the firearm is a “firearm” as defined in

Chapter 44, Title 18 U.S.C. § 921.



                             III. CONCLUSION

        10.      Probable cause exists that BRANDON KIRK possessed a

firearm in violation of 18 U.S.C. § 922(g)(1).



                                           ______________________________
                                           Andrea T. Rossman
                                           Special Agent, ATF

Sworn to before me and signed in my
presence and/or by reliable electronic
means.



HONORABLE KIMBERLY G. ALTMAN
UNITED STATES MAGISTRATE JUDGE


Date:        May 4, 2021




                                       5
